DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "a plurality of control devices  . . . a separate control device . . . each control device" in lines 3-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear whether the separate control device is part of the plurality control devices and whether the “each control device” is the separate control device or part of the plurality of control devices. Claims 30-32 depend from this claim and therefore inherit its deficiencies. The claims have not been examined on their merits and appropriate action is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190131382 (Lu et al).
Concerning claim 1, Lu discloses an electronic device, comprising (Figs. 10B and 10C):
a substrate (110);
a dielectric layer (420B) on the substrate, the dielectric layer including crystal  grains having aligned crystal orientations ([0040]); and
a gate electrode (550) on the dielectric layer (Figs. 10B and 10C).
Considering claim 12, Lu discloses an electronic device comprising (Figs. 10B and 10C):
a first electrode (250 left) and a second electrode (250 right) isolated from direct contact with each other (Fig. 10C); and
a dielectric layer (420B) between the first electrode and the second electrode, wherein the dielectric layer includes crystal grains having aligned crystal orientations ([0040]).
Regarding claim 16, Lu discloses a method of manufacturing an electronic device, the method comprising (Fig. 10B and 10C):
preparing a substrate (110) having a channel layer (130);
forming a dielectric layer (420B) on the channel layer (Figs. 10B and 10C), wherein the dielectric layer includes crystal grains having aligned crystal orientations ([0040]); and
forming a gate electrode (550) on the dielectric layer (Figs. 10B and 10C).
Referring to claim 2, Lu discloses further comprising:
a channel layer (130) on the substrate, wherein the channel layer is overlapped with the gate electrode in a direction that is perpendicular to a top surface of the substrate (Fig. 10B and 10C), and a source and a drain (250) are provided on opposite sides of the channel layer in a direction that is parallel to the top surface of the substrate (Figs. 10B and 10C).
As to claim 3, Lu discloses wherein the channel layer includes at least one of Si, Ge, SiGe, Group III-V semiconductors, oxide semiconductors, nitride semiconductors, oxynitride semiconductors, 2D semiconductor materials, quantum dots, or organic semiconductors ([0020]).
Pertaining to claims 4 and 14 (with these claims being similar in scope), Lu discloses wherein the dielectric layer includes a ferroelectric substance ([0040]).
Concerning claim 5, Lu discloses wherein the dielectric layer includes an oxide of at least one of Hf, Si, Al, Zr, Y, La, Gd, or Sr ([0040]).
Continuing to claim 6, Lu discloses wherein the dielectric layer further includes a dopant ([0040]).
Considering claims 9, 15, and 17 (with these claims being similar in scope), Lu discloses further comprising:
an amorphous dielectric layer (420E) or a crystalline dielectric layer between the substrate and the dielectric layer, between the dielectric layer and the gate electrode, or combinations thereof (Figs. 10B and 10C),
wherein the crystalline dielectric layer includes crystal grains having crystal orientations that are different from the aligned crystal orientations of the crystal grains of the dielectric layer ([0047]-[0048]).
Referring to claim 10, Lu discloses wherein the amorphous dielectric layer includes an oxide of at least one of Hf, Si, Al, Zr, Y, La, Gd, or Sr ([0048]).
Regarding claim 11, Lu discloses wherein the crystalline dielectric layer includes a 2D insulator material ([0048]).
According to claim 13, Lu discloses  the first electrode and the second electrode include crystal grains having crystal orientations that are different from the aligned crystal orientations of the crystal grains of the dielectric layer ([0031] and [0040]).
Pertaining to claim 18, Lu discloses wherein the forming of the dielectric layer includes depositing an amorphous dielectric material layer on the channel layer, and then crystallizing the amorphous dielectric material layer to form the dielectric layer, such that the crystallized amorphous dielectric material layer includes the crystal grains having the aligned crystal orientations ([0040] and [0046]-[0048]).
As to claims 21 and 22, Lu discloses a method of manufacturing a computing device, the method comprising: manufacturing an electronic device according to the method of claim 18; and forming the computing device based on incorporating the electronic device into a computing device component (Abstract) and wherein the computing device component includes at least one of a processing circuitry or a memory (Abstract and [0001]-[0003]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 20, and 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190131382 (Lu et al).
Concerning claims 7 and 20 (with these claims being similar in scope), Lu discloses wherein the dielectric layer has a thickness, 
Lu does not disclose that the dielectric thickness in a direction that is perpendicular to a top surface of the substrate, is of about 0.5 nm to about 4 nm.
 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II A. Therefore absent evidence that the claimed thickness are critical it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform routine experimentation in order to arrive at the optimal thickness for optimal device functionality.
Continuing to claim 8, Lu discloses that the dielectric has a crystal grain orientation ([0040]).
Lu does not disclose wherein the crystal grains have <111> crystal orientations. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IV B. Therefore absent evidence that the claimed configuration of the crystals is significant it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the crystal orientation of <111>.
Pertaining to claim 23, Lu discloses a method of manufacturing an electronic device, the method comprising (Figs. 10B and 10C):
forming a dielectric layer (420B) on a first electrode (250 left), the first electrode including a conductive material ([0031]), the dielectric layer including crystal grains having aligned crystal orientations ([0040]); and
forming a second electrode (250 right) on the dielectric layer, the second electrode including the conductive material ([0031]).
Lu does not disclose that the conductive material of the electrodes is metal. 
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore it would have been obvious to one of ordinary skill in the art at the at effective filing date of the invention to include a metal as the conductive material of the electrodes because of its known suitability for use as electrodes in electronic devices.
	As to claim 24, Lu discloses forming at least one amorphous dielectric layer (420E) between the first electrode and the dielectric layer, between the dielectric layer and the second electrode, or combinations thereof ([0047]-[0048] and Figs. 10B and 10C).
	Continuing to claim 25, Lu discloses a crystalline dielectric layer (420E) between the substrate and the dielectric layer, between the dielectric layer and the gate electrode, or combinations thereof (Figs. 10B and 10C),
wherein the crystalline dielectric layer includes crystal grains having crystal orientations that are different from the aligned crystal orientations of the crystal grains of the dielectric layer ([0047]-[0048]).
Concerning claim 26, Lu discloses wherein the forming of the dielectric layer includes depositing an amorphous dielectric material layer on the channel layer, and then crystallizing the amorphous dielectric material layer to form the dielectric layer, such that the crystallized amorphous dielectric material layer includes the crystal grains having the aligned crystal orientations ([0040] and [0046]-[0048]).
As to claims 27 and 28, Lu discloses a method of manufacturing a computing device, the method comprising: manufacturing an electronic device according to the method of claim 18; and forming the computing device based on incorporating the electronic device into a computing device component (Abstract) and wherein the computing device component includes at least one of a processing circuitry or a memory (Abstract and [0001]-[0003]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        06/17/22